Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Di Candia (US 2015/0115672) in view of Hensler (DE 92 12 844).
In re claim 1, Di Candia discloses an assembly comprising a saddle (10) and an undersaddle compartment (12) for a motorcycle, the undersaddle compartment comprises a container body, wherein the container body comprises an access opening, a bottom wall and a side wall joined perimetrally to the bottom wall as shown in Figure 2, wherein the saddle comprises a first face shaped for a seat of a driver of the motorcycle and an opposite second face (14) facing towards said undersaddle compartment, the saddle being operatively connected to the undersaddle compartment to take on an open configuration allowing access to the undersaddle compartment and to the container body of said access opening, and a closed configuration closing the undersaddle compartment, thus preventing access to the undersaddle compartment and to the container body, but does not disclose comprising an object blocking system adapted to block an object accommodated in the container body of the undersaddle compartment, the object blocking system comprising26WO 2018/142252PCT/IB2018/050487 an inflatable member fastened to the second face of the saddle, the inflatable member having a resting configuration, wherein said inflatable member is deflated and allows said object to be inserted into the container body by said access opening; and an expanded configuration, wherein said inflatable member is expanded with respect to the resting configuration to block said object accommodated in the container body against at least one between said bottom wall, said side wall and said second face of the saddle when the saddle is in said closed configuration; an inflation device operatively connected to the inflatable member for expanding the inflatable member from the resting configuration to the expanded configuration; a release device operatively connected to the inflatable member for deflating said inflatable member to bring said inflatable member from the expanded configuration to the resting configuration; wherein the release device remains in a 27WO 2018/142252PCT/IB2018/050487release status in which the inflatable member cannot be inflated when the saddle is in the open configuration. Hensler, however, does disclose an object blocking system adapted to block an object (14) accommodated in the container body (4)of a compartment, the object blocking system comprising26WO 2018/142252PCT/IB2018/050487 an inflatable member (13) fastened to the second face of the compartment, the inflatable member having a resting configuration, wherein said inflatable member is deflated and allows said object to be inserted into the container body by said access opening; and an expanded configuration, wherein said inflatable member is expanded with respect to the resting configuration to block said object accommodated in the container body against at least one between said bottom wall, said side wall and said second face when in said closed configuration; an inflation device (22) operatively connected to the inflatable member for expanding the inflatable member from the resting configuration to the expanded configuration; a release device (28) operatively connected to the inflatable member for deflating said inflatable member to bring said inflatable member from the expanded configuration to the resting configuration; wherein the release device remains in a 27WO 2018/142252PCT/IB2018/050487release status in which the inflatable member cannot be inflated when the closure is in the open configuration. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the undersaddle compartment of Di Candia such that it comprised the object blocking system of Hensler to increase the securement of objects placed in the undersaddle compartment.
In re claim 2, the combination of Di Candia and Hensler, as discussed above, further discloses wherein the inflatable member is fastened to the second face of the saddle for blocking said object against said bottom wall in said expanded configuration.  
In re claim 3, Hensler further discloses wherein said inflation device comprises an air pump (see claim 1), the air pump comprising an air chamber, said air chamber communicating with the undersaddle compartment or with the outside of the undersaddle compartment to suck air inside said air chamber, said air chamber also being suitable for communicating with the inflatable member to allow inflation of the inflatable member, the air pump being operable by repeatedly pressing so as to compress said air chamber. 
In re claim 5, Hensler further discloses wherein said inflatable member comprises an elastically deformable membrane fastened to the second face of the closure to ensure gas tightness between said membrane and said second face of the closure as shown in Figure 5.  
In re claim 7, Hensler further discloses a lock (21) allowing opening the closure (4) from the closed configuration, and wherein said object blocking system comprises a control system operatively connected to the lock and to the release device (28) to control the release device to allow the deflation of the inflatable member by operating said lock.
In re claim 8, Hensler further discloses wherein said inflatable member comprises an annular member (13) as shown in Figures 1-2.  
In re claim 10, the combination of Di Candia and Hensler, as discussed above, further discloses a motorcycle comprising an assembly according to claim 1.

Allowable Subject Matter
Claims 4, 6, and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein said air chamber is accommodated in said saddle so that said air chamber for inflating the inflatable member is compressed by repeatedly pressing on the first face of said saddle”, “wherein said inflatable member comprises a bellows member fastened to the second face of the saddle and wherein said object blocking system comprises an elastic return element connected to the saddle and to the bellows member to switch the bellows member from the expanded configuration to the resting configuration”, and “wherein said inflatable member comprises a middle opening inside of which said object is received and retained in said expanded configuration” are not anticipated or made obvious by the prior art of record in the examiner’s opinion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach undersaddle compartments of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB B MEYER/Primary Examiner, Art Unit 3618